On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit. In light of the Government’s contention that the issues in this case are now moot, the Solicitor General is requested to advise the Court as promptly as possible whether the Government • deems (1) the District Court’s order of May 29, 1959, which directed petitioner to appear before the grand jury on July 30, 1959, (2) the order to show cause issued by the District Court on May 19, 1959, or .(3) the writ of habeas corpus ad testificandum, to be presently outstanding, in that any of the above can possibly hereafter be made the foundation for contempt proceedings against petitioner.